DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance 
2.	The examiner is satisfied that the prior art has been fully developed and claims 1-6 and 8-17 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1-6 and 8-17 filed on 04/17/2020 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the features of steering device driven by a plurality of control circuits includes a master torque control section, which is configured to calculate a master torque control command value shared by the plurality of control circuits in the torque control mode, and a master angle control section, which is configured to calculate a master angle control command value shared by the plurality of control circuits in the angle control mode; and the master torque control section and the master angle control section are provided in different control circuits of the plurality of control circuits, wherein: the plurality of control circuits is configured to differentiate an abnormal time measure depending on a location of an occurrence of abnormality and whether the control mode 
The closet references to the present invention are believed to be as follows: Jeong et al. (US 20190241207 A1). Jeong disclose a steering apparatus and method for a vehicle. Steering controllers are connected via an internal communications network. Each of the steering controllers monitors the operating state of another steering controller using the internal communications network, so that, if one of the steering controllers currently controlling the steering motor operates abnormally, the steering motor is controlled by at least one steering controller of the remaining steering controllers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846